
	
		II
		Calendar No. 679
		110th CONGRESS
		2d Session
		S. 2675
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 10, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 201 West Greenway Street in Derby, Kansas, as the
		  Sergeant Jamie O. Maugans Post Office Building.
	
	
		1.Sergeant Jamie O. Maugans
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 201 West Greenway Street in Derby, Kansas, shall be known
			 and designated as the Sergeant Jamie O. Maugans Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Sergeant
			 Jamie O. Maugans Post Office Building.
			
	
		April 10, 2008
		Reported without amendment
	
